Title: The Rector & Visitors of the University of Virginia to the President and Directors of the Literary Fund, October 1826
From: Rector and Visitors of the University of Virginia
To: President and Directors of the Literary Fund


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Report of the Rector & Visitors of the University of Virginia, determined on at their meeting in
                            October 1826
                        To the President and Directors of the Literary fund.
                        In obedience to the law requiring that the Rector & Visitors of the University of Virginia, should
                            make a Report annually, to the President & Directors of the Literary fund, (to be laid before the Legislature at
                            their next succeeding meeting) embracing a full account of the disbursements, the funds on hand, & a general
                            statement of the condition of the said University, the said Rector & Visitors make the following
                        Report:
                        The first act required of the Board at their present meeting, was that of providing for the vacancy in the
                            Rectorship, occasioned by a loss which clothed the whole land in mourning, & had fallen with peculiar force on the
                            institution committed to their care. To that lamented event the Board cannot refer, without feeling that some tribute is
                            due on their part, to the memory of a patriot & sage so distinguished by his various & invaluable services
                            to his country; and so eminently entitled to manifestations of grateful affection from every portion of its citizens.
                            After discharging with a zeal which never abated, and with abilities which commanded universal admiration, all the labours
                            imposed by a series of most important public trusts, he did not cease in his retirement from them, to cherish that love of
                            country and of liberty, which had been the ruling principle of his life. Reflecting more particularly on the great truth,
                            that as no people can be happy but with a free Government, so no government can long be free, without knowledge for its
                            conservative element, he determined to close his illustrious career by devoting the resources of his genius and his vast
                            acquirements, to the erection of this monument of Science & Liberty: indulging to the last hour of his protracted
                            existence, the gratifying confidence that under the auspices of the State to which it was dedicated, it would more than
                            repay whatever might be done for it, by the lights it would diffuse, and the characters it would rear for the service
                            & ornament of the Republic.
                        With an origin so propitious, and the continued patronage of the state, the Board are encouraged to expect
                            that no part of the promised blessings will be disappointed, in the progress of the University to its destined usefulness.
                        Since the Report last made, the acquisition of a Professor of Law has completed the number required for the
                            existing arrangement, and the matriculated students have encreased to 177: the state of the schools being,
                        
                            
                                In the school of Ancient Languages 
                                107
                            
                            
                                In the school of Modern Languages
                                90
                            
                            
                                Mathematics
                                98
                            
                            
                                Natural Philosophy
                                43
                            
                            
                                Natural History
                                45
                            
                            
                                Anatomy and Medicine
                                16
                            
                            
                                Moral Philosophy
                                28
                            
                            
                                Law (opened in July)
                                26
                            
                        
                        This encrease justifies the expectation that additions to the number will continue to be made, as the
                            benefits of the institution shall be unfolded, and regulations for extending and ensuring them shall be suggested by
                            experience. The enactments now made with this view, will be laid before the Legislature as soon as they shall be duly
                            prepared for the purpose.
                        From a comparative view of the tasks of the Professors of Law & Moral Philosophy, it was found
                            convenient & mutually agreeable to the parties that the science of Political Economy should be taught in the
                            school of the latter, instead of the former.
                        On a further consideration of the most eligible period for the session of the University, it has been
                            provided that the next session shall commence on the first of February, and terminate on the Fourth of July, and that all
                            future sessions shall commence on the twentieth of August in each year, and terminate on the fourth of July ensuing; but
                            that there shall be one recess of all the schools, & no more, during each session: to commence on the fifteenth
                            and terminate on the thirty first of December.
                        In pursuance of what was communicated in the last report, the Library room in the Rotunda has been nearly
                            completed, and the books put into it. Two rooms for the Professors of Natural Philosophy and of Chemistry, and one large
                            lecture room, have also been fitted for use. The work of the anatomical Hall is so far advanced that it may be used early
                            in the next session. The Portico of the Rotunda has been finished, with the exception of the flight of steps and the
                            laying of the marble flags, which have been received and paid for. The work remaining to be done, is the finishing one
                            large oval room, one small one, and the entrance Hall of the Rotunda with the unfinished parts of the Portico and about
                            one fourth of the Anatomical Hall. Some small additions are also necessary for the better accommodation of the Professors
                            in their Pavilions, and of the students in their Dormitories, and for a few other minor objects.
                        The receipts by the collector, of arrearages of subscriptions since the date of the last report, amount to
                            $644.84 cents, leaving a balance still due of 8161.68 of which 3661.68 are considered sperate.
                        The accounts for the receipts, disbursements & funds on hand for the year ending with the month of
                            September, as rendered by the Bursar & Proctor are given with this report as is required by Law.
                        In looking to the future, the Board, notwithstanding their anxiety to bring the establishment into a complete
                            state, without exceeding its current resources, find, on comparing with these, the engagements and estimated demands for
                            the present & the next year, that at the end of the next, an adverse balance will exist of not less than twenty
                            thousand dollars; the extinguishment of which will require the estimated annual surplus of income, thereafter, for a
                            period of about seven years.
                        In submitting this unavoidable result, the Board venture to hope that a favorable view will be taken by the
                            General Assembly, of the advantage to the Institution from a public liberation of its funds from the debts otherwise
                            weighing upon them; and of the prospect thence opened of earlier enlargements of its scope of action and usefulness.
                        
                            
                                
                            
                        
                    